IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00181-CV

JAMES E. ALM,
                                                            Appellant
v.

JOYCE MOORE,
                                                            Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 24176


                          MEMORANDUM OPINION


      Appellant James E. Alm filed a notice of appeal on May 10, 2010.

      Appellant now seeks a dismissal of his appeal because he no longer wishes to

pursue the appeal.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed May 26, 2010
[CV06]